internal_revenue_service number release date index number 1400i ----------------------------------- ---------------------------------- ---------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number -------------------- refer reply to cc ita b07 plr-110092-11 date date re request for extension of time to make the sec_1400i election legend ----------------------------------------------------------- ----------------------------------------------------------------------------------------- taxpayer building ----------------------------------------- a b c dollar_figured state date date date ------- ------------------------------------------------------------------- ------------------------ --------------- -------------- -------------------------- ------------------ -------------------------- dear ---------------- this letter responds to a letter dated date and subsequent correspondence requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election under sec_1400i of the internal_revenue_code to deduct one-half of the qualified revitalization expenditures attributable to building on its federal partnership tax_return for the year ended date the a taxable_year facts taxpayer represents that the facts are as follows taxpayer is a limited_liability_company engaged in the development and rental of real_estate taxpayer’s overall_method_of_accounting is the cash_method plr-110092-11 taxpayer performed a substantial rehabilitation on building which is located in the c’s renewal_community after rehabilitation taxpayer placed building in service as of date which is in the a taxable_year the b is the commercial revitalization agency authorized by state to allocate commercial revitalization expenditures in the c’s renewal_community on date the b awarded an allocation of commercial revitalization expenditures in the total amount of dollar_figured to taxpayer for building this allocation amount is less than the amount properly chargeable to a capital_account for building taxpayer did not timely file its federal partnership tax_return for the taxable_year ended date taxpayer filed its federal partnership tax_return for the a taxable_year on date which is after the due_date including extensions of this return on this return taxpayer made the election to deduct one-half of the qualified revitalization expenditures attributable to building which is equal to one half of dollar_figured ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election under sec_1400i to deduct one-half of the qualified revitalization expenditures attributable to building on its federal partnership tax_return for the taxable_year ended date law and analysis sec_1400i allows a taxpayer to elect to recover a portion of the cost of a qualified_revitalization_building that is placed_in_service in a renewal_community using a more accelerated method_of_depreciation than is otherwise allowable under sec_168 pursuant to sec_1400i a taxpayer may elect either to deduct one-half of any qualified revitalization expenditures chargeable to a capital_account with respect to any qualified_revitalization_building for the taxable_year in which the building is placed_in_service or to amortize all of these expenditures ratably over the 120-month period beginning with the month in which the building is placed_in_service the term qualified_revitalization_building is defined in sec_1400 as meaning any building and its structural_components if a the building is placed_in_service by the taxpayer in a renewal_community and the original_use of the building begins with the taxpayer or b the building is substantially_rehabilitated within the meaning of sec_47 by the taxpayer and is placed_in_service by the taxpayer after the rehabilitation in a renewal_community plr-110092-11 pursuant to sec_1400i the term qualified revitalization expenditure means any amount properly chargeable to a capital_account for property for which depreciation is allowable under sec_168 without regard to sec_1400i and that is i nonresidential_real_property as defined in sec_168 or ii sec_1250 property as defined in sec_1250 that is functionally related and subordinate to the nonresidential_real_property under sec_1400i the commercial revitalization agency for each state is permitted to allocate up to dollar_figure million of commercial revitalization expenditure amounts with respect to each renewal_community located within the state for each calendar_year after and before pursuant to sec_1400i the aggregate amount that may be treated as qualified revitalization expenditures with respect to any qualified_revitalization_building cannot exceed the lesser_of dollar_figure million or the commercial revitalization expenditure amount allocated to the building under sec_1400i by the commercial revitalization agency for the state in which the building is located if the amount of the allocation exceeds the amount properly chargeable to a capital_account for the qualified_revitalization_building the commercial revitalization expenditure amount is limited to the amount properly chargeable to a capital_account for that building a taxpayer may make a commercial_revitalization_deduction election for a qualified_revitalization_building only to the extent that qualified commercial revitalization expenditure amounts are allocated for the building revproc_2003_38 c b provides the time and manner for states to make allocations under sec_1400i of commercial revitalization expenditure amounts to a qualified_revitalization_building revproc_2003_38 also provides that a commercial revitalization agency may make a placed-in-service year allocation in accordance with sec_4 of revproc_2003_38 or a carryover allocation in accordance with section of revproc_2003_38 section dollar_figure of revproc_2003_38 provides that a placed-in-service year allocation is made in the calendar_year in which the qualified_revitalization_building is placed_in_service by the taxpayer pursuant to sec_4 of revproc_2003_38 a placed-in-service year allocation is made for a qualified_revitalization_building when an allocation document containing the information set forth in sec_4 of revproc_2003_38 is completed signed and dated by an authorized official of the commercial revitalization agency section of revproc_2003_38 explains how a taxpayer makes the election under sec_1400i section of revproc_2003_38 provides that this election must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the qualified_revitalization_building is placed_in_service by the plr-110092-11 taxpayer the election must be made in the manner prescribed in the instructions for form_4562 depreciation and amortization for the a taxable_year the instructions for form_4562 state that a taxpayer can elect to deduct one-half of the qualified revitalization expenditures_for the year the building is placed_in_service and the taxpayer reports this deduction on the applicable other deductions or other expenses line of the taxpayer’s return under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly an extension of time is granted for taxpayer to make the election under sec_1400i to deduct one-half of the qualified revitalization expenditures attributable to building on its federal partnership tax_return for the taxable_year ended date in this regard we will consider the election made by taxpayer on its federal partnership tax_return for the a taxable_year filed on date to be timely made except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether building is a qualified_revitalization_building including whether building is substantially_rehabilitated within the meaning of sec_47 and the regulations thereunder what costs of building constitute qualified revitalization expenditures or whether the allocation of commercial revitalization expenditures in the total amount of dollar_figured to taxpayer for building is a valid allocation for the a taxable_year the calendar_year in which taxpayer placed building in service further this letter_ruling does not grant an extension of time for filing taxpayer’s federal partnership tax_return for the taxable_year ended date plr-110092-11 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating division director this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
